DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 13 August 2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over DIY Lighted Potpourri Jar (www.pinkwhen.com/diy-lighted-potpourri-jar/; hereinafter “DIY”) in view of 4 Pack Stainless Steel Sprouting Jar Lids (Amazon.com; hereinafter “Lids”).
In regard to claims 1-2, DIY discloses a method of forming a scent device wherein a breathable material (burlap) is glued to the inside lip of the ring cap of a mason jar, potpourri is deposited within the mason jar and the cap of the mason jar is screwed on to sandwich the burlap between the container and the cap.
DIY is silent in regard to cutting a mount from a support material for attaching the breathable material thereto.   
Lids discloses a strainer lid for a mason jar which is comprised of a metal mesh which is attached to a metal ring lip.  The metal ring lip acts as a mount for supporting the metal mesh as the lid is sandwiched between a ring cap and a mason jar.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the ring lip of Lids with the burlap of DIY for the purpose of providing a mount such that the burlap can be easily coupled to the mason jar by insertion into the ring cap such that the potpourri can emit fragrance therefrom without the use of glue.
In regard to claim 5, it is viewed that the metal ring lip mount and burlap of the combined invention is tantamount to wherein the breathable material is laminated to one side of the mount as the lip mount is folded over both sides of the burlap.  Thus, it is laminated as at least one side of the metal ring lip mount overlays the burlap to act as a protective material.
In regard to claim 6, the prior art is silent in regard to using a die apparatus to cut the ring lip mount from a roll of the support material.  However, it is viewed that it would have been obvious to one of ordinary skill in the art to have made the metal ring lip mount by using a die apparatus to cut the mount from a roll of the support material without creating any new or unexpected results as it is well understood that die-cutting can be used to create metal shapes from rolls of sheet metal and to use the shapes to form other structures, such as the lip mount.
In regard to claim 7, the prior art is silent in regard to the thickness of the burlap and/or the mesh.  However, the criticality of the thickness of the breathable insert has not been shown.  Therefore, it would have been within the ambit of one of ordinary skill in the art to have determined the optimum or workable range of thickness for the breathable insert in order for the insert to have sufficient strength to retain the contents of the container.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In regard to claim 8, it is viewed that the metal ring lip mount is substantially rigid.
In regard to claims 9-10, DIY teaches that the burlap is glued to the inside lip of the cap of the mason jar and then sandwiching the breathable material between the mason jar and the cap.  It is viewed that glue is tantamount to “double-sided adhesive” as glue is adhesive on all sides.   
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the glue of DIY with the metal ring lip mount as used in .
Claims 3-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over DIY in view of Lids and Hunter (US 6,371,453).
In regard to claims 3-4 and 8, DIY and Lids are silent in regard to wherein the breathable material comprises a non-woven fabric and to wherein the support material comprises paper board and/or foam.
Hunter discloses a diffuser wherein a packet 20 is placed over a container of water (bowl 6) and the contents of the packet are diffused by heating the water and allowing vapor to pass through the packet.  The packet is formed with a non-woven breathable fabric material (cellulose tissue webs 22,23) which are adhered to a rim 21 by adhesive.  The rim is viewed to be made out of pulp or paper board as the rim is described as being made out of cellulose and stated to be a “card rim” (i.e. “cardstock”).  Thus, the mount is substantially rigid.  See Figures 1-2; col. 2, lines 22-49 and claim 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the mount and breathable material of Hunter for the similar structures in the above combined method without creating any new or unexpected results as the structures perform the same function.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
In regard to claims 5 and 9-10, it is viewed that the combined method of DIY, Lids and Hunter renders obvious the claimed steps of laminating the breathable material to one side of the mount and using a double sided adhesive with the support material as applying adhesive to the cardstock rim to attach the cellulose tissue is tantamount to lamination. Further, the combined method would still sandwich the breathable insert made from cardstock and cellulose tissue between the mason jar and cap.
In regard to claim 6, the prior art is silent in regard to using a die apparatus to cut the cardstock rim from a roll of the support material.  However, it is viewed that it would have been obvious to one of ordinary skill in the art to have made the cardstock rim by using a die apparatus to cut the mount from a roll of the support material without creating any new or unexpected results as it is well understood that die-cutting can be used to create shapes from rolls of cardstock sheet metal in mass quantity and with precision.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DIY in view of Lids and Jones (US 1,916,982).
In regard to claim 11, DIY teaches that the cap is for a mason jar and is screwed onto the jar.
Jones discloses a cap (top 5) which is snap fit to a container (bottom 6) using the cooperation of a series of perforations 5f in the cap and lugs 6f in the container.  See lines 51-62 and Figure 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the snap-fitting closure construction of Jones for the threaded closure construction of the above combined method without creating any new or unexpected results. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774